Case 1:19-cv-01420-CM Document 14-2 Filed 04/15/19 Page 1 of 2




          EXHIBIT B
                    Case 1:19-cv-01420-CM Document 14-2 Filed 04/15/19 Page 2 of 2


Holly Ngo                                                                                                 Net Retained Shares         4,000
Transactions in Avon Products, Inc. (AVP) Common Stock                                                    Total Retained Cost   $ 26,180.00
Class Period: August 2, 2016, and August 2, 2017 , inclusive                                              Net Funds Expended    $ 15,900.00
                                                                                                          90‐Day Average        $      2.49
                                                                                                          Losses                $ 10,760.00

      Date of Transaction           Buy (B) or Sell (S)        Quantity   Price ($)   Cost/Proceeds ($)
         12/23/2016                         S                   ‐2000     $ 05.14        (10,280.00)
          1/30/2017                         B                    2000     $ 05.78         11,560.00
          6/23/2017                         B                    2000     $ 03.66          7,320.00
          6/23/2017                         B                    2000     $ 03.65          7,300.00


                                         After‐CP
           10/5/2017                        S                   ‐4000     $ 02.28         (9,120.00)
           10/5/2017                        S                   ‐2000     $ 02.28         (4,560.00)
